PER CURIAM.
In 1977, appellant Jerry P. Gaines was convicted and sentenced, pursuant to plea, to life imprisonment for second degree murder, with the added provision of hard labor. We affirm Gaines’s conviction and sentence for the first degree felony of second degree murder, but reverse for re-sentencing to eliminate the provision of “hard labor.” § 782.04(3), Fla. Stat. (2000); § 775.082(3)(b), Fla. Stat. (2000); Holman v. State, 740 So.2d 1258 (Fla. 3d DCA 1999).
Affirmed in part, reversed in part.